Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 26, 2018

The Court of Appeals hereby passes the following order:

A18A1336. JEFFERY FOSTER v. THE STATE.

      In 2013, Jeffery Foster pleaded guilty to terroristic threats, criminal damage to
property in the second degree, simple assault, and cruelty to children in the third
degree. On May 19, 2017, Foster’s probation was revoked. He thereafter filed this
direct appeal.1 We, however, lack jurisdiction.
      An application for discretionary appeal is required to appeal orders revoking
probation. OCGA § 5-6-35 (a) (5); see Todd v. State, 236 Ga. App. 757, 758 (513
SE2d 287) (1999) (holding that where the underlying subject matter is probation
revocation, the discretionary appeal procedure applies); accord White v. State, 233
Ga. App. 873, 874 (505 SE2d 228) (1998). Foster’s failure to comply with the
discretionary appeal procedure deprives us of jurisdiction to consider this appeal,
which is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/26/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
        In his original notice of appeal, filed on June 7, 2017, Foster references a May
25, 2017, trial court order sustaining a motion to quash the indictment. But no such
motion or order is part of the record on appeal. Foster thereafter filed an amended
notice of appeal, challenging the revocation of his probation.